 


109 HR 5327 IH: Servicemembers Credit Protection Act
U.S. House of Representatives
2006-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5327 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2006 
Mr. Israel (for himself and Mr. Davis of Kentucky) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Servicemembers Civil Relief Act to protect the credit of servicemembers deployed to an overseas combat zone and to facilitate awareness of a servicemember’s rights under such Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Servicemembers Credit Protection Act. 
2.Notice of deployment required 
(a)In generalThe Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.) is amended by adding at the end the following new title: 
 
VIIINotice of deployment 
801.Notice to consumer reporting agencies 
(a)In generalIn the case of the deployment of a servicemember away from the usual duty station of the servicemember to duty for which the servicemember is entitled to special pay under section 310(a) of title 37, United States Code, the Secretary shall— 
(1)notify each consumer reporting agency that compiles and maintains files on consumers on a nationwide basis of the deployment of the servicemember within 30 days after the deployment, together with such information as may be necessary to permit such consumer reporting agency to comply with section 605C of the Fair Credit Reporting Act with respect to the servicemember; and 
(2)notify each such consumer reporting agency when the notice under paragraph (1) ceases to apply with respect to such servicemember within 30 days after the end of the deployment. 
(b)Administrative actionThe Secretary shall consult with each consumer reporting agency that compiles and maintains files on consumers on a nationwide basis and take such action as may be appropriate to ensure that the Secretary and such consumer reporting agency can comply with the requirements of this section and section 605C of the Fair Credit Reporting Act in a timely manner. 
(c)DefinitionFor purposes of this section, the term consumer reporting agency that compiles and maintains files on consumers on a nationwide basis has the meaning given to such term in section 603(p) of the Fair Credit Reporting Act. 
802.Increase in penalties for certain violations involving servicemembers deployed to an overseas combat zone 
(a)In generalIn the case of any person who is subject to a penalty under section 301(c)(1), 302(b)(1), 303(d)(1), 305(h)(1), 306(e)(1), or 307(e)(1) in a case involving a servicemember whose consumer report, at the time of the violation giving rise to such person’s liability for the penalty, contains a combat zone duty alert, such section shall be applied by substituting not more than 3 years for not more than one year. 
(b)DefinitionsFor purposes of subsection (a), the terms combat zone duty alert and consumer report have the same meanings as in section 603 of the Fair Credit Reporting Act. . 
(b)Clerical amendmentThe table of contents for the Servicemembers Civil Relief Act (50 U.S.C App. 501 et seq.) is amended by inserting after the item relating to section 706 the following new items: 
 
 
TITLE VIII—NOTICE OF DEPLOYMENT 
Sec. 801. Notice to consumer reporting agencies. 
Sec. 802. Increase in penalties for certain violations involving servicemembers deployed to an overseas combat zone.  . 
3.Notations in consumer files of servicemembers 
(a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by inserting after section 605B the following new section: 
 
605C.Combat zone duty alert 
(a)In generalEach consumer reporting agency described in section 603(p) that receives a notice under section 801(a)(1) of the Servicemembers Civil Relief Act from the Secretary of Defense with respect to a consumer who is a servicemember (as defined in section 101(1) of such Act) shall— 
(1)include a combat zone duty alert in the file of that consumer, and also provide that alert along with any credit score generated in using that file, until notified by the Secretary of Defense that such consumer no longer qualifies for such alert; and 
(2)during the period such alert is in effect, exclude the consumer from any list of consumers prepared by the consumer reporting agency and provided to any third party to offer credit or insurance to the consumer as part of a transaction that was not initiated by the consumer. 
(b)Information on consumer’s rights required to be includedThe combat zone duty alert included in any consumer’s file pursuant to subsection (a) shall include a summary of the rights of the consumer under the Servicemembers Civil Relief Act and the duties of creditors and other persons under such Act to the consumer. 
(c)Notice to furnishers of adverse informationIf any person, including another consumer reporting agency, furnishes adverse information to a consumer reporting agency described in section 603(p) with respect to a consumer whose file includes a combat zone duty alert under subsection (a)(1), the consumer reporting agency shall notify such person of the existence of the combat zone duty alert in the file of such consumer together with the summary of rights and duties described in subsection (b). 
(d)Duty of reseller to reconvey alertA reseller shall include in its report any combat zone duty alert placed in the file of a consumer pursuant to this section by another consumer reporting agency. 
(e)ProceduresEach consumer reporting agency described in section 603(p) shall establish policies and procedures to comply with this section and shall cooperate with the Secretary of Defense in establishing such procedures to ensure effective compliance with the requirements of this section. 
(f)Notice from secretaryThis section shall cease to apply to with respect to any consumer as of the date the consumer reporting agency described in section 603(p) receives a notice from the Secretary of Defense under section 801(a)(2) relating to such consumer. . 
(b)Definitions 
(1)In generalSubsection (q) of section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a(q)) is amended by adding at the end the following new paragraph: 
 
(6)Combat zone duty alertThe term combat zone duty alert means a statement in the file of a consumer that— 
(A)notifies all prospective users of a consumer report relating to the consumer that the consumer is serving as a servicemember in a combat zone and includes any information required under section 605C; and 
(B)is presented in a manner that facilitates a clear and conspicuous view of the statement described in subparagraph (A) by any person requesting such consumer report. . 
(2)Technical and conforming amendmentThe heading for subsection (q) of section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a(q)) is amended by inserting and military after to fraud. 
(c)Clerical amendmentThe table of sections for title VI of the Consumer Credit Protection Act is amended by inserting after the item relating to section 605B the following new item: 
 
 
605C. Combat zone duty alert.  . 
 
